 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS J. STEVENSON,                                   Case No. CV 16-01831-AWI-JLT

12                                             Plaintiff, [PROPOSED] ORDER ON
                                                          STIPULATION AND REQUEST TO
13                  v.                                    CONTINUE EXPERT DISCLOSURE
                                                          DEADLINES
14
     K. HOLLAND, et al.,                                     (Doc. 61)
15
                                           Defendants.
16

17         In light of the Parties’ Stipulation and Request to Continue Expert Disclosure Deadlines

18   and upon good cause shown, the Court GRANTS the Stipulation and ORDERS that: the deadline

19   to disclose all expert witnesses is continued from June 14, 2019 to June 21, 2019, and the

20   deadline to disclose rebuttal experts is continued from July 12, 2019 to July 19, 2019.

21
     IT IS SO ORDERED.
22

23      Dated:     June 12, 2019                                   /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         1
        [Proposed] Order on Stipulation and Request to Continue Expert Disclosure Deadlines (CV 16-01831-AWI-JLT)
